Citation Nr: 0724427	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for allergic rhinitis 

2.  Entitlement to service connection for toxic 
encephalopathy. 

3.  Entitlement to service connection for bilateral 
peripheral vestibular loss.

4.  Entitlement to service connection for toxicant-induced 
loss of tolerance.

5.  Entitlement to service connection for sensorimotor and 
peripheral neuropathy.

6.  Entitlement to service connection for right frontal 
hypoperfusion.

7.  Entitlement to service connection for cognitive 
disability.

8.  Entitlement to service connection for dyssomnia.

8.  Entitlement to service connection for toxin-induced sleep 
disorder.

10.  Entitlement to service connection for immune system 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to October 
1988, from December 16, 1990, to December 31, 1990, and from 
January 1991 to June 1991.  She also has had National Guard 
service since 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for toxic encephalopathy, bilateral peripheral 
vestibular loss, toxicant-induced loss of tolerance, 
sensorimotor and peripheral neuropathy, right frontal 
hypoperfusion, cognitive difficulties, dyssomnia, toxin-
induced sleep disorder, and immune system injury.  The RO 
granted service connection for allergic rhinitis, also 
claimed as chronic sinusitis, and assigned a 10 percent 
disability rating.

The service connection issues are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected allergic rhinitis is not 
manifested by polyps.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for service-connected allergic rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7 and Diagnostic Code 6522 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In this case, the RO issued the veteran VCAA notices in 
August 2001 and March 2006.  Those notices collectively 
informed the veteran of the type of information and evidence 
that was needed to substantiate claims for service 
connection, to establish original and increased ratings, and 
to establish effective dates for benefits awarded.  

The Board acknowledges that the August 2001 letter was sent 
in connection with various service connection claims, 
including a claim for sinusitis which eventually resulted in 
a grant of service connection for rhinitis.  The veteran 
disagrees with the assignment of a 10 percent rating for the 
rhinitis.  However, since the issue in this case (entitlement 
to assignment of a higher initial rating) is a downstream 
issue from that of service connection (for which a VCAA 
letter was duly sent in August 2001), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

With respect to the rating issue that the Board is presently 
deciding, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  VA examinations have bee conducted and the record 
as it now stands permits informed appellate review.  Further, 
the veteran has had a meaningful opportunity to participate 
in the processing of this claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
rating issue.

Higher Rating for Allergic Rhinitis

The present appeal involves the veteran's claim that the 
severity of his service-connected allergic rhinitis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected allergic rhinitis has been 
properly rated by the RO under the provisions of Diagnostic 
Code 6522 which expressly provides criteria for evaluating 
this particular disability.  Under this regulatory provision, 
a rating of 10 is warranted where the disability is without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both side or complete obstruction on one side.  
The next higher and highest available rating under this Code 
is 30 percent which is for application when there are polyps. 

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding of 
polyps so as to meet the criteria for a 30 percent rating.  
The most recent VA examination in September 2003 showed an 
obvious large septal bend to the right with about 80 percent 
obstruction, but there were no polyps.  There was some 
percussive tenderness over the frontal and maxillary sinuses, 
but no evidence of purulent drainage, crusting or other 
abnormalities.  The Board notes that service connection has 
not been established for sinusitis, and in fact a CAT scan in 
February 2004 revealed the paranasal sinuses to be completely 
clear with some congestion of the nasal mucosa.  Based on the 
evidence, the Board finds that application of the criteria 
set forth under Code 6522 is appropriate.  With no evidence 
of polyps, there is no basis for a rating in excess of 10 
percent.   


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected allergic rhinitis is not warranted.  To this 
extent, the appeal is denied. 


REMAND

With regard to the service connection issues, it appears that 
the veteran's main argument is that they are due to exposure 
to jet fuel fumes during her active duty and her National 
Guard service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

The record includes a November 2003 opinion from Nanette T. 
Auriemma, M.D. to the effect that she agrees (after chart and 
literature review) that the veteran's symptoms are related to 
the toxic effects of JP8 fuel.  Dr. Auriemma goes on to state 
that the symptoms are related to long-term exposure which the 
veteran has had in her career and are unlikely to be related 
to the short period she was on "active duty."  The veteran 
and her representative argue that exposure during the 
veteran's reserve service should also be considered and 
documents have been submitted detailing the dates and periods 
of National Guard service.  Under the circumstances, the 
Board believes that a clarifying opinion from Dr. Auriemma 
(or other appropriate medical doctor) is appropriate. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and prepare a clear written summary of 
fuel exposure during the veteran's period 
of active duty, during National Guard 
duty, and during periods of exposure 
during civilian employment.   

2.  The claims file, together with the 
written summary of exposure to jet fuel, 
should then be forwarded to Auriemma (or 
another appropriate medical doctor if Dr. 
Auriemma is not longer employed with VA).  
After reviewing the claims file and the 
written summary of exposure, the examiner 
should then address each of the nine 
claimed disorders (which have been 
described as toxic encephalopathy, 
bilateral peripheral vestibular loss, 
toxicant-induced loss of tolerance, 
sensorimotor and peripheral neuropathy, 
right frontal hypoperfusion, cognitive 
disability, dyssomnia, toxin-induced 
sleep disorder, immune system injury). 

As to each such disorder, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 or 
higher degree of probability) that such 
disorder is causally related to jet fuel 
or like exposure during the veteran 
active duty service and National Guard 
service, or whether it is more likely 
than not (a 51% or higher degree of 
probability) that such disorder is 
causally related to non-military jet fuel 
or like exposure.  A rationale for the 
opinion should be offered. 

3.  Thereafter, the RO should review the 
expanded record and determine if any 
further development of the medical 
evidence (such as VA examinations to 
ascertain current chronic disability) 
should be undertaken.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should determine if any 
of the service connection claims can be 
granted.  The RO should issue a 
supplemental statement of the case 
addressing any claim(s) which remain(s) 
denied, and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


